Order entered July 29, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-00326-CV

                                   MICHAEL A. RUFF, Appellant

                                                V.

  SUZANN RUFF, MATTHEW D. RUFF, AND FROST BANK, IN ITS CAPACITY AS
         TRUSTEE OF THE RUFF MANAGEMENT TRUST., Appellees

                               On Appeal from the Probate Court No. 1
                                        Dallas County, Texas
                                Trial Court Cause No. PR-11-02825-1

                                             ORDER
       By order dated June 24, 2019, the Court abated this appeal due to the bankruptcy filing

of the Ruff Management Trust. See TEX. R. APP. P. 8.2. Before the Court is the July 26, 2019

motion to reinstate filed by appellee Suzann Ruff. Attached to the motion is a copy of the

bankruptcy court’s July 25, 2019 dismissal order. We GRANT the motion and REINSTATE

this appeal. See id. 8.3(a).

       Appellant’s reply brief is due within twenty days of the date of this order.

                                                       /s/   BILL WHITEHILL
                                                             JUSTICE